Citation Nr: 0106122	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  91-40 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1990.  The appeal was previously remanded to the RO 
by the Board in December 1991 and December 1993.  In December 
1998, the Board issued a decision concerning several 
additional issues contained in the initial appeal, and 
remanded the remaining issue, and one additional issue to the 
RO for additional development.  In May 2000, the RO granted 
service connection for gastroesophageal reflux disorder, 
claimed as a disability manifested by chest pains, a complete 
grant of benefits sought on appeal for that issue, i.e., 
service connection.  See Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  The remaining issue was referred to the 
Board for appellate consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).  The new 
statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  



In this case, the veteran contends that he had chronic 
headaches in service, which he describes as migraines, and 
states that he currently has them.  In April 1992, a 
diagnosis of migraine headaches was made.  However, the 
service medical records do not show treatment for migraines, 
or other chronic headache disorder, and the April 1992 
examiner did not relate the onset of the headaches to 
service.  In October 1999, the veteran underwent a VA 
examination, which resulted in a pertinent diagnosis of 
muscle tension headaches, again, with no opinion as to 
whether such headaches had their onset in service.  

Moreover, the previous remand directed that the veteran be 
afforded an examination to "determine whether he has (1) a 
chronic disability manifested by headaches, including 
migraines, and, if so, whether its inception was in 
service," and further stipulated that the opinion contain 
"the complete rationale for all opinions expressed."  
However, the examination contained the veteran's history 
regarding his headache, and a diagnosis of "[m]uscle tension 
headaches evidenced as this was not found in the C-file."  
No further explanation was provided, and the significance, if 
any, of any examination findings to this cryptic diagnosis 
was not provided.  Further, no opinion was offered as to 
whether a chronic disability was present, or whether the 
disorder was of service onset.  A remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  Thus, for compliance with both the new 
law, and Stegall, an examination is required.

The Board also notes that the veteran has indicated that he 
has been treated at the VA and a military facility for his 
headache disability; however, records have failed to disclose 
any such treatment.  In view of the new law, the veteran must 
be asked to provide specific information regarding his post-
service treatment for migraines, or other chronic headache 
disorder, and the RO must make all reasonable efforts to 
obtain any records so identified.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be asked to submit 
the names and addresses of all treatment 
providers, private, VA, or military, who 
have treated him for migraine headaches, 
or other chronic headache disorder, from 
June 1990 to the present.  After securing 
appropriate authorizations, the RO should 
make all reasonable attempts to obtain all 
records identified by the veteran.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. § 5103A).  
See VBA Fast Letters 00-87 (Nov.17, 2000), 
00-92 (Dec. 13, 2000) and 01-02 (Jan 9, 
2001).  The appellant should also be 
informed that he may also obtain and 
submit any such records himself.   

2.  The veteran should be scheduled for a 
VA examination to determine whether he has 
a chronic disability manifested by 
headaches, including migraines, and, if 
so, whether its inception was in service.  
All indicated studies should be conducted.  
To facilitate the requested opinions, the 
claims file, to include a copy of this 
remand must be reviewed by the examiner 
prior to the preparation of the 
examination report.  The complete 
rationale for all opinions expressed 
should be provided, and relevant 
information from the claims file 
identified.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

4.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




